Filed 2/17/21 P. v. Devera CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077758

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD282665)

 DENNIS AYSON DEVERA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Laura H. Parsky, Judge. Affirmed.

         John E. Edwards, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
      On July 30, 2019, the San Diego District Attorney filed a felony
complaint against defendant Dennis Ayson Devera in connection with an
incident occurring at a San Diego Home Depot store. The complaint charged

defendant with burglary of a commercial building (Pen. Code,1 § 459, count
1); conspiracy to commit a burglary or grand theft (§ 182, subd. (a)(1), count
2); and grand theft of personal property (§ 487, subd. (a), count 3). The
complaint further alleged defendant had prison priors from 2016 (§§ 667.5,
subd. (b) & 668).
      A jury returned guilty verdicts on counts 1 and 2, but deadlocked on
count 3, leading the court to declare a mistrial on this count which was
ultimately dismissed. The court sentenced defendant to the middle term of
two years in state prison on count 1; and imposed but stayed a two-year
sentence on count 2. (§ 654, subd. (a).) The court granted defendant credit
for 147 days of local time served and 146 days (§ 4019), for a total of 293 days
of presentence credit.
      The court imposed a restitution fine of $1,200 (§ 1202.4) and a
matching suspended parole revocation fine (§ 1202.44); a $41 theft fine
(§ 1202.5); an $80 operations assessment (§ 1465.8); a $154 criminal justice
administration fee (Gov. Code, § 29550); and a $60 criminal conviction
assessment (id., § 70373). The court found there was an insufficient showing
of defendant’s inability to pay, declined to waive the fines, fees, and
assessments, but stayed them until September 2021.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) setting forth a summary of the proceedings and facts
with citations to the reporter’s and clerk’s transcripts but raises no specific


1    Unless otherwise noted, all further statutory references are to the
Penal Code.
                                        2
issues. Counsel requests this court review the entire record to see if it shows
any issues that would, if resolved favorably to defendant, result in a reversal
or modification of the judgement. Affirmed.
                         FACTUAL BACKGROUND
      Current Offense
      Sika F. worked as a loss prevention specialist at a San Diego Home
Depot store. On July 25, 2019, he observed defendant in the hardware
department of the store. He noted defendant was similar in appearance to a
man whose photograph had been circulated as an individual who was in the
“be on the lookout” (BOLO) system for the store. Because Sika was
suspicious defendant might be involved in a theft, he contacted his partner
and co-employee Jeff S., and the two men placed defendant and defendant’s

companion, Gilbert Valencia,2 under observation.
      A store security video showed the events on that day and Sika also
described them to the jury. It showed defendant and Valencia pulling into
the store parking lot. Defendant entered the store and took a shopping cart
to the plumbing aisle. He then entered the tool area, selected several power
tools and placed them in the cart. In another aisle, the video showed him
placing the tools behind a display before leaving the store without purchasing
anything. The video showed the two men driving away.
      Shortly thereafter defendant and Valencia returned to the store.
Defendant was wearing a different shirt. Sika followed defendant from a
distance after he reentered the store. He saw defendant retrieve the items he
had tucked behind the display and put them in a cart. Defendant then took
the tools to the plumbing aisle and pushed the tools through a half-moon
shaped cut he had made in a tub box. Defendant left the store without


2     Valencia is not a party to this appeal.
                                       3
making a purchase. Valencia next entered the store, went to the tub aisle,
and placed the tub box containing the power tools defendant had hidden in
his cart. Valencia paid for the tub, but not the tools inside its box.
      Jeff contacted Valencia just outside the store’s front door, identified
himself as a Home Depot security agent, and escorted Valencia back into the
store. Law enforcement was called. When officers arrived, they viewed the
surveillance video and arrested Valencia. One of the arresting officers
examined Valencia’s cell phone and concluded calls had been placed to
defendant, who remained in the store parking lot. Defendant was contacted
by officers and his cell phone examined. They noted he had recently accessed
the Sheriff Department’s website. Defendant was arrested.
      Prior Incident
      On April 26, 2019, Encinitas Home Depot employee Steven T. observed
a man he later identified as defendant grabbing power tools and hurriedly
putting them in a shopping cart. Defendant then went to the cabinet aisle,
put the tools into packaging for a cabinet, and walked away. Valencia next
entered the store, went to the cabinet box where defendant had placed the
power tools, and went through the checkout aisle. He paid for the cabinet but
not the tools inside.
      Steven followed Valencia into the parking lot, where he saw defendant
and Valencia load the cabinet into a vehicle. He took a photograph of them
as they sped away. The police were not called, but the photo taken by Steven
was sent to other Home Depot stores on their BOLO system, including the
Home Depot store where Sika worked.




                                        4
                                 DISCUSSION
      Defendant filed pretrial motions, including a motion in limine to
exclude his prior criminal convictions. The trial court in part granted the
request, ruling that if he chose to testify, defendant could be impeached with
two prior convictions in 2016 and one in 2013. Defendant also filed an in
limine motion to exclude the testimony of witnesses, including Steven, who
had observed defendant and Valencia in the Encinitas Home Depot on
April 26, 2019. The court denied that motion, and granted the prosecution’s
motion to admit evidence of a prior similar burglary (Evid. Code, § 1101,
subd. (b)).
      Defendant’s prison priors enhancement was dismissed in light of recent
changes in the law.
      As noted, appellate counsel filed a Wende brief. Defendant has been
advised of his right to file a separate brief on his own behalf. He has not done
so.
      In order to assist the court, pursuant to Anders v. California (1967) 386
U.S. 738 (Anders) appellate counsel points to two potential issues: (1)
whether the trial court erred in allowing the introduction of evidence of prior
uncharged criminal acts to demonstrate a common plan, intent, knowledge
and lack of mistake; and (2) whether, pursuant to Riley v. California (2014)
573 U.S. 373, the officers’ review of information on defendant’s cell phone
during the July 25, 2019 incident violated his right to privacy, including
whether this potential issue was waived for failure to object at trial.
      We have independently reviewed the record as required under Wende
and considered the potential issues defendant raises pursuant to Anders. We
find no issue which would result in reversal or modification of defendant’s
judgment.


                                        5
     Defendant has been represented by competent counsel on appeal.
                             DISPOSITION
     The judgment is affirmed.


                                                     BENKE, Acting P. J.

WE CONCUR:



AARON, J.



IRION, J.




                                   6